In an action under article 15 of the Real Property Law to bar claims and remove clouds on title to a tract of land consisting of about 560 acres in Suffolk County, defendants, other than the County of Suffolk, appeal from an order of the Supreme Court, Suffolk County, dated April 23, 1959, denying their motion for a rehearing on additional papers or for reargument of a motion to vacate a judgment on the ground of newly discovered evidence and surprise. Order, insofar as it denies a rehearing on additional papers, affirmed, with $10 costs and disbursements. No opinion. Appeal from so much of the order as denies reargument, dismissed, without costs. Such portion of the order is not appealable (Alessi v. Alessi, 6 A D 2d 1044). Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.